Citation Nr: 1041247	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher disability rating for service- connected 
low back disability, described for rating purposes as 
spondylolisthesis at L5-S1, with degenerative disc disease at L4-
5, status post surgical fusion with retained hardware, currently 
rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to July 1968.

This matter came to the Board of Veterans' Appeals (Board) from a 
December 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In December 2007, the Board denied 
entitlement to a higher disability rating for service-connected 
low back disability.  The Veteran filed a timely appeal to the 
Court.  By Order dated in May 2009, the Court remanded the issue, 
consistent with the May 2009 Joint Motion for Remand.  In 
September 2009, the Board remanded the issue to the RO for action 
to ensure compliance with the Court Order, including additional 
development and referral for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) (2010).

The appeal is REMANDED to the RO. VA will notify the Veteran if 
further action is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As discussed in the Board's September 2009 remand of this matter, 
the May 2009 Joint Motion appeared to direct the Board to further 
consider entitlement to an extraschedular evaluation per 38 
C.F.R. § 3.321(b)(1) and to also consider a total rating based on 
individual unemployability under 38 C.F.R. § 4.16(b).

The evidence of record reflects that the Social Security 
Administration (SSA) determined, effective 1985, that the Veteran 
is disabled and unable to work due to his back disability.  The 
Veteran contends that his service-connected low back disability 
affects his ability to maintain employment.

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by 
regulation, an extraschedular rating may be considered when a 
case presents 'an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards.'  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in paragraph (a) of this 
section.

During the processing of the Board's September 2009 remand, 
additional development was completed and the Veteran was afforded 
a VA examination.  Following this, readjudication of the claimed 
entitlement to an increased disability rating on a schedular 
basis and entitlement to  a TDIU on a schedular basis was 
completed.  The RO's May 2010 rating decision granted a rating of 
60 percent for the back disability on appeal, effective from 
December 2, 2009; the May 2010 rating decision furthermore 
granted entitlement to TDIU effective from December 2, 2009.  
These grants constituted only a partial grant of the Veteran's 
appeal; the Veteran's appeal for an increased disability rating 
for the back disability, and for entitlement to TDIU, prior to 
December 2, 2009, remained on appeal.  Additionally, the 
Veteran's appeal for a disability rating in excess of 60 percent 
for the spinal disability for the period following December 2, 
2009, remained on appeal.

As the appeal was not entirely resolved by the RO's partial grant 
in May 2010, completion of the Board's remand directives remains 
essential before this case is ready for further appellate review 
in compliance with the Court's instructions.  In accordance with 
the Court's instructions, the Board's September 2009 remand 
directed that the RO, after considering whether a higher 
schedular rating is warranted, was to then refer the Veteran's 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), and to 
also consider a TDIU under 38 C.F.R. § 4.16(b).  The Board's 
review of the claims file presents confusion concerning the RO's 
actions in this regard, and the claims file does not reflect that 
the necessary actions have been completed with all requisite 
documentation permitting appellate review to proceed.

The Board finds, stapled to the exterior of the claims file, what 
appears to be a June 2010 request to the Director, Compensation 
and Pension Service, to advise whether or not: 1) the evaluation 
of low back disability above the 10 percent disabling level from 
May 18, 2004, to December 2, 2009 is warranted; and 2) 
entitlement to a TDIU is warranted from January 19, 2005 (the 
date the claim for TDIU was received).  However, there is no 
documentation of any reply or report provided in response to this 
request; the response to the request for extraschedular 
evaluation must be of record in order for appellate review to 
proceed.  Additionally, there is no indication in the claims file 
that the RO issued any rating decision or supplemental statement 
of the case considering whether the sought extraschedular ratings 
are warranted; this further prevents the Board from finding that 
the September 2009 remand directives have been adequately 
completed, or that procedural requirements have been met.

Finally, the Board notes that the June 2010 request to the 
Director, Compensation and Pension Service, seems to itself 
misstate the scope of the necessary extraschedular evaluation in 
this case.  The request is very specific in asking for 
consideration of an extraschedular evaluation for the spinal 
disability and the TDIU for the appellate periods prior to 
December 2, 2009, however the request does not ask for 
consideration of an extraschedular evaluation for the spinal 
disability for the period from December 2, 2009, onward.  There 
is no indication that the Veteran has limited his appeal to 
seeking the currently assigned 60 percent disability rating for 
the period from December 2, 2009, and compliance with the Board's 
remand directives and the Court's instructions requires 
consideration of entitlement to a higher extraschedular rating 
throughout all periods on appeal.

The Board regrets further delay, but the Court has held that if 
an RO fails to comply with the terms of a remand, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  To comply with essential procedural requirements and 
regulatory law, to comply with the Board's September 2009 remand 
directives, and to comply with the May 2009 Court Order, the case 
must be returned to the RO for remedial action before the Board 
may properly undertake appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
determine whether a response was ever 
received in connection with the RO's June 
2010 request to the Director,  Compensation 
and Pension Service, for extraschedular 
evaluation consideration in this case.  If a 
response was generated, documentation of such 
response should be associated with the claims 
file.

2.  Unless completion of the above produces 
an appropriate report from the Compensation 
and Pension Service addressing the questions 
of extraschedular evaluations for the 
service-connected spine disability and for 
TDIU for all periods on appeal, a new request 
for extraschedular consideration should be 
made.  It should be noted that the June 2010 
RO request memorandum to the Director of the 
Compensation and Pension Service does not 
appear to ask about entitlement to an 
extraschedular evaluation for the spinal 
disability for the period from December 2, 
2009, onward.

Unless a prior report is found and associated 
with the claims file that adequately 
addresses extraschedular consideration for 
all appeal periods, the RO should refer the 
Veteran's claim to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, for consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and to also consider a TDIU 
under 38 C.F.R. § 4.16(b).  Specifically, 
such consideration must address whether an 
extraschedular rating is warranted for 1) the 
service-connected back disability for the 
period prior to December 2, 2009; and 2) the 
service-connected back disability for the 
period from December 2, 2009, onward.  
Additionally, the consideration must address 
whether a TDIU under 38 C.F.R. § 4.16(b) is 
warranted for the period prior to December 2, 
2009.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought is warranted, 
to include consideration for all periods 
currently on appeal of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) and 
to also consider a TDIU under 38 C.F.R. 
§ 4.16(b).  The Veteran and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


